J-S73026-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

JAMES JUMAH ROBINSON,

                        Appellant                   No. 912 MDA 2014


                 Appeal from the Sentencing May 23, 2014
               In the Court of Common Pleas of Berks County
            Criminal Division at No(s): CP-06-CR-0002523-2013


BEFORE: BOWES, WECHT, and MUSMANNO, JJ.

DISSENTING STATEMENT BY BOWES, J.:                  FILED DECEMBER 23, 2014

     Having reviewed the evidence in a light most favorable to the

Commonwealth and affording it the reasonable inferences derived therefrom,

I cannot agree that this is a case where the evidence is so weak and

inconclusive that no probability of fact can be reached relative to the

receiving stolen property charge. See Commonwealth v. Phillips, 93 A.3d

847, 856 (Pa.Super. 2014) (“Any doubts regarding a defendant’s guilt may

be resolved by the fact-finder unless the evidence is so weak and

inconclusive that as a matter of law no probability of fact may drawn from

the combined circumstances.”). Accordingly, I respectfully dissent.

     Although the learned majority dutifully recites the boilerplate law

regarding our sufficiency of the evidence review, it then dismisses that

standard in favor of what it would have decided had it been on the jury. The
J-S73026-14


majority readily acknowledges, as it must, that the evidence proves that

Appellant did not lawfully purchase the firearm. Nonetheless, it rejects the

logical and reasonable inference from the actual evidence that Appellant

believed the gun was probably stolen when he illegally acquired the weapon.

       Appellant did not have a permit to carry the gun, nor was the gun

registered to Appellant. Both the nature of the firearm and the inability to

assimilate such a good into lawful commerce after being stolen, see

Commonwealth v. Parker, 847 A.2d 745, 751 (Pa.Super. 2004), in

combination with the absence of the weapon being registered to Appellant

and his unexplained possession of the gun, result in a permissible inference

that Appellant reasonably believed the gun was probably stolen.     The jury

reached a common sense conclusion based on the evidence provided.1

       Sufficiency review is not what this Court would have decided had we

been on a jury. Our standard of review for a sufficiency claim is carefully

circumscribed and is highly deferential to the jury.       As the majority’s

analysis rejects a carefully considered jury determination and, in practice,

disregards our standard of review, I must respectfully dissent.




____________________________________________


1
  I note that Appellant was charged with persons not to possess a firearm
because of a New Jersey burglary conviction. This fact, though highly
relevant and probative of intent, was not placed before the jury because the
trial court severed Appellant’s trial on that count.



                                           -2-